                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MELVIN ELLIOT,


                   Plaintiff,                Case No. 2:19-cv-12048
                                             Hon. Paul D. Borman
v.


KYM WORTHY, et al.,

               Defendants.
___________________________________/

              ORDER SUMMARILY DISMISSING COMPLAINT

      Melvin Elliot filed a pro se complaint on July 10, 2019. Plaintiff did not pay

the required filing fee when he filed his complaint, nor did he submit an

application to proceed without prepayment of fees and costs or an authorization to

withdraw from the trust fund account. The Court issued an Order to Correct

Deficiency on July 16, 2019, requiring Plaintiff to either pay the filing fee or

submit a properly completed in forma pauperis application and authorization form.

The order provided that if Petitioner did not submit the fee or IFP application by

August 15, 2019, his case could be dismissed.

      Plaintiff has failed to submit the other required documents, and the time for

submitting them has elapsed. Accordingly, Plaintiff’s complaint is DISMISSED

                                         1
WITHOUT PREJUDICE for want of prosecution. See FED. R. CIV. P. 41(b), Erby

v. Kula, 113 F. App’x. 74, 75-6 (6th Cir. 2004); Davis v. United States, 73 F.

App’x. 804, 805 (6th Cir. 2003).

      IT IS SO ORDERED.


Dated: September 16, 2019                 s/Paul D. Borman
                                          Paul D. Borman
                                          United States District Judge




                                      2
